Citation Nr: 1760833	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-35 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to June 30, 2016.

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss from June 30, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from August 1954 to August 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2015 and April 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2002).


FINDINGS OF FACT

1.  Prior to June 30, 2016, the Veteran had hearing loss in the right ear with a numeric designation of I and hearing loss in the left ear with a numeric designation of II.

2.  From June 30, 2016, the Veteran had hearing loss in the right ear with a numeric designation of III and hearing loss in the left ear with a numeric designation of V, at worst.


CONCLUSIONS OF LAW

1.  Prior to June 30, 2016, the criteria for an initial compensable rating for bilateral hearing loss have not been met or approximated.  38 U.S.C. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2017).

2.  From June 30, 2016, the criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss have not been met or approximated.  38 U.S.C. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  The Veteran certified in his Fully Developed Claim application for benefits that he had received notice of the evidence necessary to substantiate his claims.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Evaluations of hearing impairment range from zero to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  Tables VI and VII are used to calculate the rating to be assigned. 38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In September 2015 the Veteran was afforded a VA examination.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
65
70
LEFT
10
15
55
75
75

Pure tone averages were 52.5 for the right ear and 55 for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  The audiological examiner addressed the functional effect of the Veteran's hearing loss by noting the Veteran's reports of difficulty hearing, understanding and conversing.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).  

Of record is a June 30, 2016, VA audiological evaluation report.  On audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
45
65
70
LEFT
20
15
50
70
70

Pure tone averages were 48.75 for the right ear and 51.25 for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 72 percent in the left ear.

In August 2016, the Veteran was afforded another VA audiological examination.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
70
75
LEFT
15
20
55
75
80

Pure tone averages were 55 for the right ear and 57.5 for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 72 percent in the left ear.

In October 2016, the Veteran received another VA examination.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
70
75
LEFT
15
20
55
75
80

Pure tone averages were 55 for the right ear and 57.5 for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 72 percent in the left ear.

With respect to results of the audiological evaluations listed above, prior to June 30, 2016, the Numeric Designations for the Veteran's right and left ear hearing loss are I and II, respectively.  38 C.F.R. § 4.85, Table VI.  These numerical designations, when applied to 38 C.F.R. § 4.85 Table VII, yield a noncompensable evaluation.  The results of these audiologic evaluations do not require consideration under the regulation pertaining to exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  It is not until the June 30, 2016, VA examination that an increase in severity is shown.  Accordingly, prior to June 30, 2016, an initial compensable evaluation is not warranted.  Fenderson, supra.  

From June 30, 2016, an initial evaluation in excess of 10 percent is not warranted.  The June 30, 2016, VA examination documents the increase in severity, and supports the assignment of numeric designations of III and V for the Veteran's right and left ear hearing loss, respectively.   The August and October 2016 audiometrics result in numeric designations of II and V, for the right and left ear, respectively.  These numerical designations, when applied to 38 C.F.R. § 4.85 Table VII, yield a 10 percent, but no greater, evaluation for the bilateral hearing loss disability.  The results of these audiologic evaluations do not require consideration under the regulation pertaining to exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  Accordingly, from June 30, 2016, an initial evaluation in excess of 10 percent is not warranted.  Fenderson, supra.  





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to June 30, 2016, is denied.

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss from June 30, 2016, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


